Per Curiam.
This is an objection; if it is not supported, it falls of course. Vide 1 Mall.Ent. 278, 3 Mod. 168. Vide 1 Str. 139.
*115Defendants offered Chancery docket of depositions taken under a commission — no notice appeared and the return was signed-only by two commissioners.
Objected to for those reasons: this power is a special one given, the Chancery; the power to the three commissioners was joint and could not be exercised by a fewer number.
Answered by defendants. Notice was necessary before the-Chancery, but they have confirmed the depositions, and by 1 Body Laws 362, 363, two Commissioners may make returns.
Johns, J.
I entertain no doubt but that the power is a joint one and ought to be so exercised, but we admit this as evidence, on the principle that it is a record of a Court of Chancery, and these objections of want of notice was properly to be inquired into before the Court of Chancery, and we are not to decide on. that business.
Rodney, J., accordant.